In an action to foreclose a mortgage on real property, the defendant Stephen Kavanaugh appeals from (1) a judgment of the Supreme Court, Suffolk County (Gowan, J.), entered February 11, 1987, which, inter alia, upon granting the plaintiff’s motion for summary judgment, is in favor of the plaintiff and against him in the principal sum of $170,816.23; and (2) an order of the same court, entered March 5, 1987, which denied his motion for reargument and renewal.
Ordered that the appeals are dismissed, with costs.
On December 4, 1987, upon the consent of the appellant and the plaintiff, an order was issued by the Supreme Court, Suffolk County (Gowan, J.), inter alia, discontinuing this action. Accordingly, the appeals have been rendered academic. Mangano, J. P., Bracken, Lawrence and Spatt, JJ., concur.